Detailed Action
This office action is in response to the amendment filed on 01/19/2022.

Status of Claims
Claims 2-4 and 8-10 have been cancelled. 
Claims 1, 5-7, and 11-13 are pending.



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sun et al. (Publication No.: US 2015/0289292, hereinafter referred to as Sun) in view of Kowalski et al. (Publication No.: US 2017/0332400, hereinafter referred as Kowalski).
	Regarding Claims 1 and 7, Sun discloses transmitting a RA preamble and a payload to a network (A random access preamble and a payload data are transmitted; see figure 4 numeral 410.); and 
detecting a RA response message by monitoring the RA response message including an uplink grant, within a RA response window (Feedback information [RA response] is received; see figure 4 numeral 410. The feedback information may be detected within a fixed time window; see ¶ 0106.), 
Sun fails to disclose that, when the uplink grant is 0, the RA response message indicates that the payload is not to be re-transmitted, and wherein, when the uplink grant is not 0, the payload is re-transmitted to the network based on the uplink grant. Kowalski discloses that the UE sees an UL grant with a new data indicator (NDI); see ¶ 67-69. If the NDI is equal to one it commences transmitting a new sequence of signals; see ¶ 0068. If the NDI is equal to zero it commences to retransmit the original signaling; see ¶ 0069. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun random access procedure with inclusion of the NDI in order to simplify the HARQ-ACK process; see ¶ 0066.


Claims 5 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sun et al. (Publication No.: US 2015/0289292, hereinafter referred to as Sun) in view of Kowalski et al. (Publication No.: US 2017/0332400, hereinafter referred as Kowalski) and further in view of Jeon et al. (Publication No. US 2018/0279375, hereinafter referred as Jeon).
	Regarding Claims 5 and 11, Sun, as modified, fails to disclose that when the uplink grant is 0, the method further comprises: monitoring a contention resolution message addressed by a Temporary C-RNTI included in the RA response message. However, in analogous art, Jeon discloses that “If an RAR indicates that one or more transport blocks are received successfully by a base station, the wireless device may monitor the C-RNTI and/or TC-RNTI; see ¶ 0168. The wireless device may start this monitoring at a subframe and/or at a time offset from receiving the RAR; see ¶ 0168.”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun random access procedure with two-step random access mechanism in order to reduce latency of UL data transfer; see ¶ 0156.

Claims 6 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sun et al. (Publication No.: US 2015/0289292, hereinafter referred to as Sun) in view of Kowalski et al. (Publication No.: US 2017/0332400, hereinafter referred as Kowalski) and further in view of Aiba et al. (Publication No.: US 2018/0220450, hereinafter referred as Aiba).
	Regarding Claims 6 and 12, Sun, as modified, fails to disclose that the RA preamble is transmitted via a physical random access channel (PRACH) and the payload is transmitted via a contention based physical uplink shared channel (PUSCH). However, in analogous art, Aiba discloses that in a case that the 2-step random access procedure is performed, a concurrent (e.g., simultaneous) transmission of a PRACH (e.g., the Msg.1) and a PUSCH (e.g., the Msg.3) may be configured by the gNB; see ¶ 0117. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun random access procedure with concurrent transmission capability in order to improve communication flexibility and/or efficiency; see ¶ 0005.


Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sun et al. (Publication No.: US 2015/0289292, hereinafter referred to as Sun) in view of Kowalski et al. (Publication No.: US 2017/0332400, hereinafter referred as Kowalski) and further in view of Wang et al. (Publication No.: US 2019/0191440, hereinafter referred as Wang).
	Regarding Claim 13, Sun, as modified, fails to disclose that the at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the UE. However, in analogous art, Wang discloses that the end-user device send data to the base station via the physical random access channel (PRACH); see ¶ 0058. Furthermore, the end-user device implements an ADAS; see ¶ 0047. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun random access procedure with PRACH feature in order enable the end-user device make a non-synchronized transmission to the base station; see ¶ 0058.

Response to Arguments
Applicant noted that the prior art fails to teach various features of the claim 1.
 In specific, Applicant indicates that claim 1 is distinguishable since its uplink grant has two roles. “The first is that it indicates whether the payload is to be transmitted or not”. Examiner respectfully disagrees. The prior art explicitly discloses that the uplink grant includes a new data indicator (NDI), when NDI is equal to one [0] it commences transmitting a new sequence of signals; see ¶ 0068. Furthermore, when the NDI is equal to zero [1] it commences to retransmit the original signaling; see ¶ 0069. 
“the second is providing resources for retransmitting”. Examiner respectfully disagrees. Examiner notes that the features upon which applicant relies (i.e., “resources for retransmitting”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, Applicant indicates that claim 1 is distinguishable since “the uplink grant is 0 …, and the UE may monitor a contention resolution message addressed by a Temporary C-RNTI included in the RA response message”. Examiner notes that that the cited language is not part of claim 1.
For this reason, discussed above, the claim is met by the prior art. Therefore, the claim rejections are maintained.

Conclusion

The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen et al. (US 2018/0343673) The prior art relates to system for monitoring PDCCH in a wireless communication system in a wireless communication networks; see ¶ 0002. In specific, the UE needs to monitor the control channel (e.g., NR-PDCCH) for receiving the scheduling information of data transmission (UL and/or DL); see figure 11.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H.E.R/Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472